Title: To George Washington from David Fergusson, 25 April 1783
From: Fergusson, David
To: Washington, George


                        
                            Sir,
                            London 25th April 1783
                        
                        I hope, that the liberty I now take of writing will meet with the approbation of an honorable mind, impressed
                            with true sentiments of gratitude and susceptible of the tender feelings of humanity.
                        Far from thinking, that the Gentleman I now address stands in the least need of information or that his ideas
                            of things does not Keep the pace of that distinguished propriety which has allways throughout his life shown forth as a
                            bright luminary to the present age, as well as affording to succeeding ages a happy retrospect to a History of the present
                            century, wherein his name will be admired with reverence & applause.
                        My intentions are purely from freindship to a Hospitable Country, from whence I have often received many
                            specimens, of it’s natural Hospitality and freindship; Commerce is my sole view, without Interest, favour or countenance
                            more then others of my profession & to a promising rising Country I bend my course entirely to that of commerce
                            which I take to be the principal arcana of a Country, fraught from which, in itself, with Greatness and Power.
                        I shall beg leave to refer you to the Inclosed sketch of a plan, practicable I humbly conceive, in its nature
                            as well as being of general utility & service in it’s effects; If it should be found eligible by you. I shall be
                            happy in the pains I have taken & if not, I shall be equally so in the consolation I have of Knowing, that it
                            goes from me with a most hearty & sincere wish of doing good to a Country from which I have not only received
                            Kindness but every mark of freindship, which renders me justly indebted to it, as well as many acquaintances &
                            freinds I have happily the Honour of having in it.
                        I wish most Sincerely unto You & Your family long life & happiness; may god prosper your
                            endeavours in a publick & private life is the wish of one who hopes to see you in person, and for the present,
                            with all imaginable Secrecy I am Respected sir, Your Assured freind & hble Servt
                        
                            Thirteen Freinds.
                        
                        
                            a letter directed for me & incloss’d to Collo. Edmund Taylor, Taylors Ferry, Roanoke River
                                Virginia.
                        
                    